DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 19 recites the limitation "by controlling the compression rate, and a perceptual evaluation audio quality (PEAQ) value".  There is insufficient antecedent basis for this limitation in the claim.  There is no support in filed specification to disclose controlling both the compression rate and the PEAQ value.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sanders (US2014/0079247).
To claim 1, Sanders teach an electronic device (102 of Fig. 1), comprising: 
a wireless communication circuit (210 of Fig. 2); a touchscreen display (206 of Fig. 2, paragraph 0032, touch-screen displays); and at least one processor (202 of Fig. 2; paragraph 0029), wherein the at least one processor is configured to: 
establish a first short-range wireless channel with a first external device (104 of Fig. 1) using the wireless communication circuit (paragraph 0034, Bluetooth), 
establish a second short-range wireless channel with a second external device (106 of Fig. 1) using the wireless communication circuit, wherein a first audio output from the first external device and a second audio output from the second external device are substantially identical (there is no disclosure of outputting the same audio data, but it would have been obvious to one of ordinary skill in the art to recognize that audio data distributed from a single audio source to multiple output devices to be the same or identical), 
display, on the touchscreen display, at least one graphical object indicating that the first external device and the second external device are connected to the electronic device (Figs. 8, 10), wherein the at least one graphical object represents a type of the first external device and the second external device, the type including an earphone (paragraph 0024, headphones), 
identify a user input for adjusting a volume output from at least one of the first external device and the second external device (paragraphs 0036-0037, volume control user interface can 
in response to determining that the user input for adjusting the volume is for commonly adjusting a first volume output from the first external device and a second volume output from the second external device, commonly adjust the first volume and the second volume (master volume control in Figs. 3-6 & 8, and related disclosure, collective volume control), and 
in response to determining that the user input for adjusting the volume is for adjusting the first volume, adjust the first volume while the second volume is maintained (individual volume control in Figs. 3-5 & 7-8, and related disclosure).

To claim 8, Sanders teach an electronic device (as explained in response to claim 1 above).


To claim 9, Sanders teach claim 8.
Sanders teach wherein the processor is further configured to, in response to the first user input, generate audio data according to the commonly adjusted volume and transmit the audio data to the first external device and the second external device using the wireless communication circuit (as explained in response to claim 1 above, master volume control).

To claim 10, Sanders teach claim 8.
Sanders teach wherein the processor is further configured to, in response to the second user input, generate first audio data according to the adjusted volume and transmit the first audio data to corresponding one of the first external device and the second external device using the 

To claim 11, Sanders teach claim 8.
Sanders teach wherein one of the first graphical object and the second graphical object is configured to indicate that an external device type corresponds to an earphone type wireless device (Figs. 9-10).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US2014/0079247) in view of Watson et al. (US2012/0087503).
To claim 2, Sanders teach claim 1.
But, Sanders do not expressly disclose wherein the at least one processor is further configured to select a codec from among a plurality of codecs based on priorities of the plurality of codecs when two or more of the plurality of codecs are supported by both the first external device and the second external device.



To claim 13, Sanders and Watson teach an electronic device (as explained in responses to claims 1-2 above).


To claim 5, Sanders teach claim 1.
But, Sanders do not expressly disclose wherein the at least one processor is further configured to select a codec from among a plurality of codecs upon receiving a first user input for activating an operation mode for transmitting the first audio and the second audio to the first external device and the second external device, respectively.
	Watson teach at least one processor is further configured to select a codec from among a plurality of codecs upon receiving a first user input for activating an operation mode for transmitting the first audio and the second audio to the first external device and the second 

To claim 6, Sanders and Watson teach claim 5.
Sanders and Watson teach wherein the at least one processor is further configured to select one of the first external device and the second external device upon receiving a second user input for deactivating the operation mode (obvious disconnection as explained in claim 5 above).

To claim 7, Sanders and Watson teach claim 6.
Sanders and Watson teach wherein the at least one processor is further configured to transmit one of the first audio and the second audio using a codec supported by the selected external device among the plurality of codecs, to the one of the first external device and the second external device that is selected (Fig. 8, paragraphs 0039, 0042 of Watson).

To claim 12, Sanders teach claim 8.
But, Sanders do not expressly disclose wherein, in response to an execution of the dual audio function, the at least one processor is further configured to reduce a bit rate at which audio data is transmitted to the first external device and the second external device.
Watson teach an electronic device wirelessly distributing audio to a plurality of output devices (Figs. 1-2), wherein the at least one processor is further configured to select a codec from 

To claim 14, Sanders and Watson teach claim 13.
Sanders and Watson teach wherein the control of the function enabled by the first application includes volume control of the first external device and the second external device individually or collectively, based on a user selection (Fig. 8 of Sanders).

To claim 15, Sanders and Watson teach claim 13.
Sanders and Watson teach wherein the instructions, when executed, further enable the processor to receive first information about at least one codec supported by the first external device from the first external device and second information about at least one codec supported by the second external device from the second external device, and select the codec commonly supported by the first external device and the second external device from among the plurality of codecs based on the first information and the second information (paragraphs 0026, 0030, 0039, 0042 of Watson).

To claim 16, Sanders and Watson teach claim 15.
Sanders and Watson teach wherein the instructions, when executed, further enable the processor to display, through the display, a graphical object representing activation of an operation mode which is representing that identical audio data is transmitted to the first external device and the second external device, when the operation mode is activated, representing identical types of the first external device and the second external device when the types of the first external device and the second external device receiving the processed audio data are identical, and representing different types of the first external device and the second external device when the types of the first external device and the second external device are different, the types including a speaker, a receiver, a headset, and a microphone (Fig. 10 of Sanders, different icons for computer and living room speaker, check mark indicating identical audio data being transmitted to checked output devices; further different icons for different types of devices is also well-known in the art, which would have been obvious for modification by one of ordinary skill in the art, hence Official Notice is also taken).

To claim 17, Sanders and Watson teach claim 16.
Sanders and Watson teach wherein the instructions, when executed, further enable the processor to select one external device to receive the audio data between the first external device and the second external device, when a user input for a deactivation of an operation mode for transmitting the audio data is received, and wherein the selected one external device is connected before or after the operation mode is activated (Fig. 10 of Sanders, output selection).


Sanders and Watson teach wherein the instructions, when executed, further enable the processor to select the codec from among the plurality of codecs based on priorities of the plurality of codecs when two or more of the plurality of codecs are supported by both the first external device and the second external device (as explained in claim 5 above).




Claims 3, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US2014/0079247) in view of Watson et al. (US2012/0087503) and Tamura et al. (US2008/0268922).
To claim 3, Sanders and Watson teach claim 2.
But, Sanders and Watson do not expressly disclose wherein the priorities of the plurality of codecs are designated based on at least one of a compression rate, a degree of loss in sound quality due to compression, whether a bit rate for transmitting the first audio and the second audio is variable by controlling the compression rate, and a perceptual evaluation audio quality (PEAQ) value.
	Tamura teach selecting audio codec by priority, wherein the priorities of the plurality of codecs are designated based on at least one of a compression rate, a degree of loss in sound quality due to compression, whether a bit rate for transmitting the first audio and the second audio is variable by controlling the compression rate, and a perceptual evaluation audio quality (PEAQ) value (paragraph 0045, wherein PEQA is a well-known in the art for QoS control, Official Notice is taken), which would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to incorporate into the apparatus of Sanders and Watson, in order to further automatic codec selection

To claim 19, Sanders and Watson teach claim 18.
Sanders, Watson and Tamera teach wherein the priorities of the plurality of codecs are designated based on at least one of a compression rate, a degree of loss in sound quality due to compression, whether a bit rate for transmitting the audio data is variable by controlling the compression rate, and a perceptual evaluation audio quality (PEAQ) value (as explained in response to claim 3 above).



Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US2014/0079247) in view of Watson et al. (US2012/0087503) and Singamsetty et al. (US2014/0161274).
To claim 4, Sanders and Watson teach claim 2.
But, Sanders and Watson do not expressly disclose wherein the selected codec includes a low complexity subband coding (SBC) codec.
	Singamsetty teach selecting codec includes a low complexity subband coding (SBC) codec for audio support of multiple wireless headphones (paragraphs 0026-0029), which would have been obvious to one of ordinary skill in the art before the effective filing of the claimed .



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US2014/0079247) in view of Watson et al. (US2012/0087503) and Gonikberg (US2008/0238629).
To claim 20, Sanders and Watson teach claim 13.
But, Sanders do not expressly disclose wherein the instructions, when executed, further enable the processor to monitor a retransmission rate of the processed audio data through each of the first wireless channel and the second wireless channel, and control at least one of a first bit rate for transmitting the processed audio data through the first wireless channel and a second bit rate for transmitting the processed audio data through the second wireless channel based on a result of the monitoring.
	Gonikberg teach controlling transmit rate based on monitoring of retransmission rate (paragraph 0050), which would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to incorporate into the apparatus of Sanders and Watson, in order to further automatic control based on monitoring.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669

/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 16, 2021